Exhibit 99.1 HESS CORPORATION HESS REPORTS ESTIMATED RESULTS FOR THE FIRST QUARTER OF 2017 First Quarter Highlights: • Net loss was $324 million, or $1.07 per common share, compared with a net loss of $509 million, or $1.72 per common share, in the first quarter of 2016 • Oil and gas production exceeded guidance; total production was 307,000barrels of oil equivalent per day (boepd), excluding Libya; Bakken production was 99,000boepd • Hess Midstream Partners LP launched its initial public offering (IPO) in the first quarter of 2017; net proceeds from the upsized offering of approximately $350 million ($175 million attributable to Hess Corporation) were received in April 2017 • Another oil discovery on the Stabroek block, offshore Guyana (Hess 30 percent) was confirmed at the Snoek well located approximately five miles southeast of the Liza-1 discovery • E&P capital and exploratory expenditures were $393 million, down 28 percent from $543 million in the prior-year quarter • Cash and cash equivalents were $2.7 billion at March 31, 2017 and December 31, 2016 NEW YORK, April 26, 2017 — Hess Corporation (NYSE: HES) today reported a net loss of $324million, or $1.07 per common share, in the first quarter of 2017 compared with a net loss of $509 million, or $1.72 per common share, in the first quarter of 2016.The first quarter 2017 results were improved as higher realized crude oil selling prices and lower operating costs and exploration expenses more than offset the change in deferred income taxes and lower production volumes. “Production momentum returns to our portfolio starting in the second half of 2017, underpinned by the Bakken, the North Malay Basin and Stampede developments, and offshore Guyana, one of the industry’s largest oil discoveries in the past 10 years,” Chief Executive Officer John Hess said. “With more than a decade of visible production growth, our company is well positioned to deliver compelling long-term value for our shareholders.” 1 After-tax income (loss) by major operating activity was as follows: Three Months Ended March 31, (unaudited) (In millions, except per share amounts) Net Income (Loss) Attributable to Hess Corporation Exploration and Production $ ) $ ) Midstream 18 16 Corporate, Interest and Other ) ) Net income (loss) attributable to Hess Corporation $ ) $ ) Net income (loss) per common share (diluted) (a) $ ) $ ) Weighted average number of shares (diluted) (a) Calculated as net income (loss) attributable to Hess Corporation less preferred stock dividends, divided by weighted average number of diluted shares.
